COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      LaTrina Kingsbury v. A.C. Automotive, Inc. and Maria G. Martinez

Appellate case number:    01-14-00205-CV

Trial court case number: 1025892

Trial court:              Co Civil Ct at Law No 1 of Harris County

Date motion filed:        April 2, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court

Panel consists of: Justices Keyes, Higley, Brown


Date: April 16, 2015